USDC IN/ND case 3:19-cv-00299-PPS-MGG document 52 filed 06/01/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RICHARD DODD,

               Plaintiff,

                      v.                           CAUSE NO. 3:19CV299-PPS\MGG

 WEXFORD MEDICAL INC, et al.,

               Defendants.

                                 OPINION AND ORDER

       Richard Dodd, a prisoner without a lawyer, filed a motion for a preliminary

injunction. In it, he asks me to order Wexford Medical, Inc., to “test the entire inmate

population for COVID-19 [coronavirus].” ECF 49. “[A] preliminary injunction is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by

a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968,

972 (1997) (emphasis in original). To obtain a preliminary injunction, the moving party

must show: (1) he will suffer irreparable harm before the final resolution of his claims;

(2) available remedies at law are inadequate; and (3) he has a likelihood of success on

the merits. See BBL, Inc. v. City of Angola, 809 F.3d 317, 323–24 (7th Cir. 2015). What’s

more, an injunction ordering the defendant to take an affirmative act rather than merely

refrain from specific conduct—like the one being requested here--is “cautiously viewed

and sparingly issued.” Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997)

(quotation marks and citation omitted). And in the prison context, the Prison Litigation

Reform Act (“PLRA”), “circumscribes the scope of the court’s authority to enter an
USDC IN/ND case 3:19-cv-00299-PPS-MGG document 52 filed 06/01/20 page 2 of 5


injunction in the corrections context.” Westefer v. Neal, 682 F.3d 679, 681 (7th Cir. 2012).

Under the PLRA, injunctive relief must be “narrowly drawn, extend no further than

necessary to remedy the constitutional violation, and must use the least intrusive means

to correct the violation of the federal right.” Id.

       Dodd is proceeding in this case on Eighth Amendment claims for damages and

injunctive relief against Dr. Jackson and Wexford for allegedly failing to provide him

with adequate medical care for his iritis and his pain associated with ankylosing

spondylitis. See generally ECF 6.1 As a threshold matter, I find that Dodd has no chance of

success on the merits of his motion for preliminary injunctive relief because requiring

Wexford to test all inmates at the Westville Correctional Facility for COVID-19 is

beyond the scope of the claims in this lawsuit. See e.g. Boyd v. Sheffler, No. 19CV1055-

NJR, 2019 WL 7037800, at *4 (S.D. Ill. Dec. 20, 2019) (“[A] preliminary injunction is

appropriate only if it seeks relief of the same character sought in the underlying suit,

and deals with a matter presented in that underlying suit.”).

       Moreover, even if the relief sought could conceivably be encompassed by the

current complaint, Dodd has not shown a likelihood of success on the merits or that he

personally will suffer irreparable harm before the resolution of this lawsuit if the “entire

inmate population” at Westville is not tested. To the extent Dodd is seeking relief on

behalf of other inmates, he may not do so. See In re IFC Credit Corp., 663 F.3d 315, 318




       1 He was also granted leave to proceed against Wexford for compensatory damages
for allegedly breaching its contract with IDOC.


                                               2
USDC IN/ND case 3:19-cv-00299-PPS-MGG document 52 filed 06/01/20 page 3 of 5


(7th Cir. 2011) (“[I]ndividuals are permitted to litigate pro se, though not to represent

other litigants”).

       To the extent Dodd believes court-ordered testing of all inmates is warranted,

necessary, and will prevent him from being irreparably harmed, he has not

demonstrated this to be the case. As Dodd admits, his whole dorm has already been

tested for COVID-19, and he alleges that all 80 inmates in it tested positive. Fortunately,

he has recovered after having been “lucky enough to fight this deadly disease off once,”

although he is concerned about being re-infected due to his underlying immune issues.

ECF 49 at 2. Admittedly, the jury is still out on whether reinfection is likely. See Clinical

Questions about COVID-19: Questions and Answers, Centers for Disease Control and

Prevention, available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html

(last visited on May 26, 2020) (“Patients with MERS-CoV are unlikely to be re-infected

shortly after they recover, but it is not yet known whether similar immune protection

will be observed for patients with COVID-19.”). Even so, the Centers for Disease

Control (CDC) is not currently recommending testing of all inmates across the board as

Dodd requests. Rather, the guidelines recommend that “[m]edical staff should evaluate

symptomatic individuals to determine whether COVID-19 testing is indicated” and

continue to monitor those who are not symptomatic. See Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities: Management of Incarcerated/Detained Persons with COVID-19 Symptoms, Centers

for Disease Control and Prevention, available at https://www.cdc.gov/coronavirus/-




                                              3
USDC IN/ND case 3:19-cv-00299-PPS-MGG document 52 filed 06/01/20 page 4 of 5


2019-ncov/community/correction-detention/guidance-correctional-

detention.html#management (last visited on May 26, 2020) (emphasis added).2

        Consistent with this, and as pointed out by the defendants in their response (ECF

50), the Indiana Department of Correction is “testing those with symptoms and

exposure risk, based on clinical decision making and in a targeted manner in

accordance with CDC guidelines.” See IDOC Facility COVID-19 Statistics, Indiana

Department of Correction, available at https://www.in.gov/idoc/3780.htm (last

visited on May 27, 2020). Dodd has not alleged that he, or any of the inmates he resides

with, are currently symptomatic after having tested positive and recovering. Thus, I

find that Dodd has not shown a likelihood of success on the merits of his claim for

injunctive relief because he has not demonstrated that the existing COVID-19 testing

procedures being performed by Wexford at the Westville Correctional Facility fail to

reflect professional judgment, practice, or standards. See Jackson v. Kotter, 541 F.3d 688,

697 (7th Cir. 2008) (“[M]edical professionals are not required to provide proper medical

treatment to prisoners, but rather they must provide medical treatment that reflects

professional judgment, practice, or standards.”) (internal quotation marks and citation

omitted).




        2  Medical staff are directed to “[r]efer to CDC guidelines for information on evaluation and
testing.” Id. Those guidelines indicate that high priority of testing for COVID-19 is given to those “with
symptoms.” See Evaluating and Testing Persons for Coronavirus Disease 2019 (COVID-19), Centers for
Disease Control and Prevention, available at https://www.cdc.gov/coronavirus/2019-
nCoV/hcp/clinical-criteria.html (last visited on May 26, 2020) (bold in original).




                                                     4
USDC IN/ND case 3:19-cv-00299-PPS-MGG document 52 filed 06/01/20 page 5 of 5


       Similarly, while it is Dodd’s belief that Wexford has stopped testing inmates

altogether after the 80 inmates in his dorm tested positive, the record does not support

this contention. According to IDOC’s publicly available website, the COVID-19 statistics

are updated each business day. As of May 27, 2020, the Westville Correctional Facility

has tested 209 offenders—of those, 178 tested positive, 170 have recovered, and 8 are

still in quarantine or isolation. See IDOC Facility COVID-19 Statistics, Indiana

Department of Correction, available at https://www.in.gov/idoc/3780.htm (last

visited on May 27, 2020). This is already far more than the 80 offenders Dodd alleges

were originally tested. I find it doubtful that Wexford will discontinue future testing in

accordance with current CDC guidelines if offenders housed with Dodd begin showing

symptoms of COVID-19 again—thus, it is unlikely that Dodd will be irreparably

harmed absent court intervention mandating immediate COVID-19 testing of the entire

prison population. Put simply, Dodd has not shown that a preliminary injunction is

warranted. See BBL, Inc., 809 F.3d at 323–24.

       ACCORDINGLY: Plaintiff Richard Dodd’s motion for preliminary injunction

(ECF 49) is DENIED.

       SO ORDERED on June 1, 2020.

                                                   /s/ Philip P. Simon
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             5
